Citation Nr: 1602041	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from June 1959 to October 1967.  The Veteran had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) which denied service connection for disc degeneration of the lumbar spine.

In October 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.


FINDING OF FACT

A lower back disorder did not have onset during active service, arthritis was not shown in service or within one year of service separation, and a current low back disability is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim.  Here, a November 2011 letter from VA informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  

VA has secured or attempted to secure all relevant documentation identified by the Veteran.  He was not afforded a VA examination in connection with his claim of entitlement to service connection for a lower back disorder.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters 601 F.3d at 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

The only evidence of a nexus between the Veteran's current lower back disability and service is the explanation of the in-service injury that was provided by him and his spouse during his October 2015 hearing.  The Board finds that the Veteran's statement is the kind which all veterans could make and, therefore, the Veteran is not entitled to an examination for his lower back disorder.  There is sufficient competent evidence of record for VA to decide the claim without an examination.

At his October 2015 hearing, the undersigned Veterans Law Judge told the Veteran, his spouse, and his representative that he would keep the record open for an additional 60 days for them to submit additional relevant documentation, including a medical opinion from the Veteran's physician as to the etiology of his lower back disorder.  The Veteran did not submit any documentation.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for a lower back disorder have been met.


II.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a back disability due to an in-service injury in 1964 when a plane engine generator fell on his back, pinning him underneath.

Service treatment records document a normal physical examination upon enlistment in June 1959, and no back conditions were reported in a concurrent report of medical history.  Service treatment records do not document that the Veteran was ever treated for any back injury or complaints.  An August 1967 physical examination for service separation documents a normal clinical evaluation of the Veteran's spine and musculoskeletal system.  On a concurrent report of medical history, the Veteran indicated that he did not have recurrent back pain.  

At his October 2015 hearing, the Veteran testified that he did not see a doctor following his claimed 1964 in-service back injury and that he could not remember whether he had back pain during his three remaining years of service.  The Veteran did testify that when he had pain, he would treat it with over-the-counter medication.  He further testified that he has continued to have back pain since that time.

The Veteran's spouse testified at his hearing that he first sought treatment for lower back complaints in 1968 or 1969 after leaving service.  She stated that he was put in a back brace at that time but that the treatment records are unavailable.  

Clinical evidence of record shows no history of a back injury or back complaints until July 2008 when a private treatment record noted that the Veteran had "[m]ild degenerative changes of the lumbar spine."  Since that time, the Veteran has had regular complaints of back pain.  A January 2010 letter from a private physician states that the Veteran was diagnosed with degenerative arthritis and degenerative disc disease.  The Veteran testified at his October 2015 hearing that, although he receives regular medical treatment for his back disorder, no medical provider has related his current disorder to his time in service.

After a review of the claims file, including the relevant evidence discussed above, the Board finds that the preponderance of the evidence weigh against the Veteran's claim of entitlement to service connection for a lower back disorder.

Notably, service treatment records document no complaints of in-service back problems, an August 1967 physical examination for service separation documents a normal clinical evaluation of the Veteran's spine and musculoskeletal system, and the Veteran reported no recurrent back pain on his medical history at service separation.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Moreover, the Veteran's statements asserting a nexus between degenerative arthritis and degenerative disc disease and service are not admissible as to do so requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See Jandreau, 492 F.3d at 1376-77.

Additionally, there is no probative evidence that the Veteran's diagnosed lumbar degenerative arthritis and degenerative disc disease manifested within one year of service separation.  Therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no probative evidence that the Veteran experienced symptoms of arthritis in service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, there is no probative evidence that the Veteran's current lower back disorder, diagnosed as degenerative arthritis and degenerative disc disease, is related to his active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for a lower back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


